         Case 1:17-cr-00089-EGS Document 54 Filed 01/15/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 17-CR-089 (EGS)
               v.                            :
                                             :
CLARK CALLOWAY, JR.,                         :
                                             :
                      Defendant.             :

              GOVERNMENT’S MOTION TO CONTINUE SENTENCING

       The Court has scheduled the sentencing in this matter for January 17, 2020.            The

government moves to briefly continue sentencing for the reasons stated below. The defendant

does not oppose this motion.

       On October 10, 2019, the Court ordered the government to submit a list of statements it

would seek to introduce to support its request for an upward departure at sentencing. On October

21, 2019, the government filed its Third Supplemental Memorandum in Support of Sentencing,

which listed the defendant’s statements. ECF No. 51. Paragraphs 25 to 27 listed statements

made in front of a witness (“W7”) who was incarcerated with the defendant at the time of the

statements.   On November 12, 2019, the defendant responded in part that he disputed the

accuracy of statements attributed to him by W7. ECF No. 53. It is the government’s intent to

have W7 testify at sentencing.

       W7 remains incarcerated. Despite several efforts to both secure W7’s presence in this

jurisdiction and then to meet with W7 to address any security issues that W7 has, come ups for

W7 to District Court to address those issues have not yet been successful. On January 7, 2020, the

government sent information to defense counsel concerning W7 consistent with its Jencks/Giglio



                                                 1
         Case 1:17-cr-00089-EGS Document 54 Filed 01/15/20 Page 2 of 2



obligations, but edited the letter in order to protect identity information for W7. The government

hopes to supplement that package prior to January 17, 2020, but realistically defense counsel may

need more time to review the supplemental information. In light of the timing of the disclosures,

and the time defense counsel may require to review them, the government requests that the Court

briefly continue the sentencing. Defense counsel does not oppose this request. If the Court is

available, the parties are available anytime on January 30, 2020, or February 4, 2020.

                                                     Respectfully submitted,

                                                     Jessie K. Liu
                                                     United States Attorney


                                             By:                    /s/
                                                     Jeff Pearlman
                                                     D.C. Bar No. 466-901
                                                     Tejpal S. Chawla
                                                     D.C. Bar. No. 464-012
                                                     Assistant United States Attorneys
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     202-252-7228 (Pearlman)
                                                     202-252-7280 (Chawla)
                                                     Jeffrey.pearlman@usdoj.gov
                                                     Tejpal.Chawla@usdoj.gov




                                                2
